UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7388


ELIA T. WATKINS,

                Plaintiff - Appellant,

          v.

JOHN CULLEN, CEO; SHERRI PASSERELL, Psychiatrist; LAUREN
LYONS, Psychologist; LEE CASHDOLLAR, Social Worker; DAN BROWN,
Social Worker; RICHARD MIHAILOVICH, R.N.; LAURA ROBINSON, Rec.
Therapist; TERRI EMERSON, Rec. Therapist; JANET HENDERSHOT,
F.R.B. Psycholo.; MARY-LOU PERKINS, F.R.B. Social Wk.; SHARON
PENCE, R.N.; JOSEPH LYDEN, C.N.A.; GARY LEASURE, Allegany Co.
Circuit Court Judge,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:16-cv-01033-JFM)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Elia T. Watkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Elia T. Watkins seeks to appeal the district court’s order

warning him that his complaint is subject to dismissal without

prejudice.    We dismiss the appeal for lack of jurisdiction because

the order Watkins seeks to appeal is neither final nor otherwise

appealable.    See Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-47 (1949); Catlin v. United States, 324 U.S. 229, 233-34

(1945).

     Accordingly, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                          DISMISSED




                                  2